Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on May 16, 2019, August 12, 2019, and August 31, 2020 are being considered by the Examiner. 
Drawing
The drawing filed on May 16, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In reference to claims 1-20: the claimed invention is directed to an abstract idea a mathematical computation and or human thought process without significantly more. The claims recite a series of steps, and therefore, is a process. Prong 1: the claim recite a judicial exception. For instance in claim 1, determining analysis coordinates as a function of time, performing an interpolation process on seismic data and outputting (or providing the interpolation result. These steps under the broadest reasonable interpretation, covers performance of the limitation in the mind or a mathematical 
Prong 2: the claim is not integrated into a practical application per se. For instance, claim 1 includes the steps of receiving seismic data representing a surface volume. However, this step is considered simply a data gathering step and would not be considered significant step for the purposes of prong 2. Furthermore, in claims 8 and 15 which are also directed to a computer system and a non-transitory computer medium respectively would not be considered having additional elements for the following reason. The processor(s) and the memories in the instant claims are generic and performing a generic computer functions of processing data. These generic computer processor and memory limitations are no more than mere instructions to apply exception using a generic computer component. 
The dependent claims when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 for the same reason as to the respective base claims. 
Claim rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Ferber (U.S. PAP 2012/0113747, hereon Ferber). 
In reference to claims 1, 8 and 15: Ferber discloses a method for processing seismic data (see Ferber, Abstract), comprising: 
Receiving seismic data representing a subsurface volume (see Ferber, Fig. 3, 310, and paragraph [0037]); 
Determining, for the seismic data, analysis coordinates as a function of time (see Ferber, Fig. 4, 460), wherein one or more of the analysis coordinates vary in position over time (see Ferber, Fig. 4, steps 450 in view of 460); 
Performing at least one of an interpolation or regularization process on the seismic data based at least partially on the analysis coordinates (see Ferber, Fig. 3, paragraphs [0038] to [0043]); and 
Outputting a result of the at least one of the interpolation or regularization process (see Ferber, Fig. 5 and paragraph [0065]). 
With regard to claims 3, 10 and 17: Ferber further discloses that determining the analysis coordinates comprises determining conversion points by ray tracing based at least partially on a path of energy traveling from a source to a receiver used to generate and collect the seismic data (see Ferber, Fig. 1, and paragraph [0029]).
With regard to claims 4 and 11: Ferber further discloses that determining the analysis coordinates comprises determining an actual location of at least one of a source or a receiver used to generate and collect the seismic data (see Ferber, paragraph [0044]). 
With regard to claims 5, 12 and 18: Ferber further discloses that the interpolation or regularization process comprises a Fourier interpolation process (see Ferber, Fig. 3 and 4).
With regard to claims 6, 13 and 19: Ferber further discloses that the method comprising: separating a portion of the seismic data based at least partially on the seismic data being received from multiple sources (see Ferber, Fig. 2). 
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 9, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferber in view of Poole et al. (U.S. PAP 2016/0187513, hereon Poole). 
With regard to claims 7, 14 and 20: Ferber does not explicitly talks about the operations further comprising: performing a de-ghosting operation on the seismic data. 
Poole, in the same area of invention, teaches a method for analysis of seismic data by performing a de-ghosting operation (see Poole, paragraph [0098]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a method for processing seismic data as taught by Ferber and incorporate the concept of data analysis by performing a de-
With regard to claims 2, 9 and 16: Ferber does not explicitly discloses that the operations further comprising: performing a drilling process based at least partially on the result of the at least one of the interpolation or regularization process.
Poole, in the same area of invention, discloses performing a drilling process based at least partially on the result of the at least one of the interpolation or regularization process (see Poole, paragraphs [0123]-[0124]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method for processing seismic data as taught by Ferber and incorporate the idea of performing a drilling process based at least partially on the result of the at least one of the interpolation or regularization process because the interpolation would provide a better method to reconstruct the source position of an earlier or later vintage of time-lapse survey. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tonchia (U.S. PAP 2015/0226867) discloses beam steered broadband marine survey method and system.
Juszczak et al. (U.S. Patent No. 5,504,678) discloses method for seismic data processing using depth slice decomposition. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857